Citation Nr: 0013728	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and 
coronary artery disease, and if so, whether service 
connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans' Affairs (VA) regional office (RO) which denied 
service connection for hypertension and coronary artery 
disease as secondary to service connected PTSD.

In a February 1997 rating decision, the RO increased the 
evaluation for PTSD from 30 to 50 percent, and denied 
entitlement to service connection for hypertension and 
cardiac condition secondary to PTSD.  The Board notes that 
the veteran's representative submitted a July 1998 notice of 
disagreement with respect to the August 1997 rating decision 
only.  The veteran expressed disagreement with the 50 percent 
evaluation in his December 1998 substantive appeal, and he 
and his representative have listed the issue of entitlement 
to an evaluation in excess of 50 percent for PTSD as being on 
appeal.  The RO has not determined whether the veteran 
submitted a timely notice of disagreement with respect to his 
increased rating claim, and it could be prejudicial to the 
veteran for the Board to reach this question in the first 
instance.  See Marsh v. West, 11 Vet App 468 (1998).  As 
such, the Board will consider this question in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension and coronary artery disease in an unappealed 
decision dated in April 1994.

2.  Additional evidence received since that time, including 
medical opinions linking hypertension to service-connected 
PTSD, is not cumulative and is so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.

3.  Service connection for PTSD was granted in April 1994.

4.  There is competent evidence linking currently diagnosed 
hypertension and coronary artery disease to service connected 
PTSD.


CONCLUSIONS OF LAW

1.  The RO's April 1994 decision denying service connection 
for hypertension and coronary artery disease is final.  38 
U.S.C.A. § 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  Evidence received since the RO denied entitlement to 
service connection for hypertension and coronary artery 
disease is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999)

3.  The claim of entitlement to service connection for 
hypertension and coronary artery disease as secondary to 
service connected PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

In its April 1994 decision the RO considered only the 
question of direct service connection for hypertension and 
coronary artery disease on a direct basis.  While in the 
instant appeal the veteran has raised the question of 
entitlement to service connection for those disabilities on a 
secondary basis.  However, a new theory of entitlement to a 
benefit does not create a new basis for adjudicating the 
claim or constitute new and material evidence.  Ashford v. 
Brown, 10 Vet App 120 (1997), cf. Spencer v. Brown, 17 F.3d. 
368 (1994).

The evidence received since the April 1994 rating decision 
includes the following:

In a January 1997 VA examination report, a physician examined 
the veteran and found a relationship between PTSD and the 
veteran's hypertension and coronary artery disease.  He was, 
however, unable to determine, "the degree to which the post 
traumatic stress disorder is related...to his hypertension and 
overall disease..."

The Board notes the February 1997 RO memorandum which noted 
that the January 1997 VA examiner was not a cardiologist.

In an August 1997 VAE, a VA cardiologist stated:

From his records, there is no clear 
evidence that being in combat in Vietnam 
and having post-traumatic stress disorder 
contributed directly to his elevated 
blood pressure or his coronary artery 
disease.  Although it is possible that 
having post traumatic stress disorder, 
this can make his blood pressure more 
labile and can exacerbate his underlying 
elevated blood pressure.  Likely only a 
small/minor contributor if at all.

In an October 1998 memorandum, the same cardiologist stated:

There is evidence that post traumatic 
stress disorder can aggravate an 
underlying condition of hypertension; 
however, there is no evidence that post 
traumatic stress disorder would cause 
hypertension or coronary artery disease.  
Furthermore, [the veteran's] hypertension 
is mild.  Thus, to reiterate the 
previously dictated reports, there is no 
scientific evidence that shows post 
traumatic stress disorder can cause 
hypertension or coronary artery disease.

Because the cardiologist found no direct causation, he ended 
his analysis and failed to address the degree to which the 
veteran's hypertension and/or coronary artery disease was 
aggravated, if at all, by the service connected PTSD.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In a report of contact dated in October 1998, the RO decision 
review officer reported that the cardiologist who had 
provided the August 1997 examination and October 1998 
opinion, had been asked whether there was a 50 percent or 
more chance that the veteran's hypertension was worse because 
of PTSD.  The doctor responded in the negative.  The doctor 
was also asked whether there was a 50 percent chance that the 
veteran's coronary artery disease with history of myocardial 
infarction had been made worse because of PTSD.  The doctor 
again responded in the negative.

The medical opinions from a VA physician dated in January 
1997, in which it was opined that PTSD could be a factor in 
the veteran's hypertension and coronary heart disease; and an 
August 1997 opinion from a VA cardiologist in which it was 
opined that PTSD could exacerbate the veteran's underlying 
high blood pressure constitute the first competent evidence 
linking the veteran's claimed disabilities to a service 
connected condition.  As such, the medical opinions are so 
significant that they must be considered in order to fairly 
adjudicate the veteran's claim.

The RO has not considered the question of whether the veteran 
submitted new and material evidence to reopen his claim.  
However, in view of the Board's finding that the veteran has 
submitted such evidence, he is not prejudiced by the Board's 
sua sponte consideration of this question in the first 
instance.  See Marsh v. West, supra; Bernard v. Brown, 4 Vet 
App 384 (1993).


Well-Grounded Claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As with a claim 
for direct service connection, a claim for secondary service 
connection must be well grounded.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. 
App. 432 (1997).

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a well 
grounded claim of service connection for hypertension and 
coronary artery disease as secondary to service connected 
PTSD.  38 U.S.C.A. § 5107 (a).  This preliminary finding is 
based on January 1996 and 1997 VA examination (VAE) reports 
that provide current diagnoses of hypertension and coronary 
artery disease, and the January 1997 VAE report which appears 
to link the veteran's service connected PTSD with 
hypertension and coronary artery disease.  See Wallin, 11 
Vet. App. at 512.

Because the claim of entitlement to service connection for 
hypertension and coronary artery disease as secondary to 
service connected PTSD is well grounded, the VA's statutory 
duty to assist attaches.  38 U.S.C.A. § 5107(a).

In accordance with this duty, and for the reasons and bases 
set forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.



ORDER

The claim of entitlement to service connection for 
hypertension and coronary artery disease as secondary to 
service connected PTSD is well grounded.  To this extent 
only, the appeal is granted.



REMAND

The current record contains apparently conflicting opinions 
as to the relationship between the claimed disabilities and 
PTSD.  The VA physicians who concluded that the veteran's 
hypertension was not caused or aggravated by PTSD have not 
provided an explanation for that conclusion.  It also appears 
that no treatment records for the period subsequent to 1995 
have been obtained.

As pointed out earlier, it could be prejudicial for the Board 
to determine in the first instance, the timeliness of the 
veteran's notice of disagreement with the 50 percent 
evaluation for PTSD, and the Board notes that if the notice 
of disagreement were found to be timely, the RO has not yet 
issued a statement of the case as to that issue.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment for PTSD 
or hypertension and coronary artery 
disease.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran and not already of record.

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain whether the diagnosed 
hypertension and coronary artery disease 
are either directly due to the veteran's 
service-connected PTSD, or whether it has 
been aggravated by the service-connected 
PTSD, as outlined in 38 C.F.R. § 3.310 
and Allen, 7 Vet. App. at 439.  If 
aggravation (that is a permanent increase 
in severity) is found, the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation should be discussed.  The 
examiner should review the claim file in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should clearly 
consider secondary service connection and 
the dictates set forth in Allen, supra.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 

4.  The RO should also determine whether 
the veteran has submitted a timely notice 
of disagreement with its February 1997 
decision, which increased the evaluation 
for PTSD to 50 percent.  If the RO 
determines that a timely notice of 
disagreement has not been submitted the 
veteran should be so advised and informed 
of the steps necessary to perfect an 
appeal as to that issue.  If the RO 
determines that a timely notice of 
disagreement was submitted, it should 
ensure that it has complied with any duty 
to assist the veteran with the 
development of his claim, and issue a 
statement of the case as to that issue.

Thereafter, the case should be returned to the Board for 
appellate review.  The purpose of this remand is to clarify 
complex medical questions, resolve conflicting medical 
opinions, and to ensure a proper record for appellate review.  
The Board intimates no opinions as to the eventual 
determination to be made. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claim, and that his failure, without good 
cause to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (1999)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


